Citation Nr: 1204245	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty from November 1961 to November 1964.  

This appeal arises from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, evaluated as noncompensable.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

In December 2008, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in January 2009, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss.  He has provided four lay statements, received in April 2008, in which the authors assert that the Veteran has difficulty hearing, that he will abstain from conversations, that he must turn his television up, that he must wear hearing aids, that it is difficult to have a conversation with him, and that things often have to be repeated to him.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The March 2080 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation, with an effective date for service connection of September 20, 2007.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  Id.

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

The Board finds that a remand is warranted so that the Veteran may be afforded another examination.  In his notice of disagreement, received in March 2008, he argued at length that he believes that his October 2008 VA examination was unreliable due to examiner bias.  Without making a determination as to this allegation, the Board will simply note that the claims file includes three audiometric examination results, all of which dated after the effective date for service connection.  Applying these test results to Table VI yields a Roman numeral value of II for the right ear, and II for the left ear (February 2008 QTC audiological examination report, October 2008 VA examination report) and a Roman numeral value of III for the right ear, and IV for the left ear (May 2008 VA examination report).  

The May 2008 VA examination report test results are dated after the RO's March 2008 rating decision, and they were not discussed in the October 2008 statement of the case.  Given the discrepancy in the findings, another examination is warranted.  In this regard, although it is not entirely clear, in January 2012, the Veteran's representative appears to indicate that the Veteran's symptoms have worsened since his October 2008 VA examination, and that another examination is therefore warranted.  Citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for hearing loss since October 2008.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
If the RO is unable to make contact with any of these physicians, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

2.  After the development outlined in the first paragraph of this remand has been completed, schedule the Veteran for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with examination, and the examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


